DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's 12/15/21 arguments vis-à-vis the claim objection, simply stating that the objection was addressed by the 12/15/21 amendments, have been fully considered and are persuasive in view of said amendments.  The objection is withdrawn.
Applicant's 12/15/21 arguments vis-à-vis rejections under 35 U.S.C. 112, simply stating that the rejections were addressed by the 12/15/21 claim amendments, have been fully considered and are persuasive in view of said amendments.  While said rejections are withdrawn, the amendments necessitated the newly-laid rejections appearing below.
Applicant's 12/15/21 arguments vis-à-vis prior art rejections over Coleman et al., US 2005/0234080 (“Coleman”), stating in pertinent part that the rejections were addressed by the 12/15/21 claim amendments (i.e. excising Coleman’s DMEDA from the claimed scope), have been fully considered and are persuasive in view of said amendments.  While said rejections are withdrawn, the amendments necessitated the newly-laid rejections appearing below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3-6 are rejected under 35 U.S.C. 112(b)/2nd par. as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a claim 1 is rejected for deficiencies under 35 USC 112(b)/2nd par., all claims depending therefrom also contain such deficiencies and are likewise rejected (unless the deficiencies are resolved by the dependent claim’s own limitations) - cure thereof is required for any and all claims affected even if any such claim were otherwise found allowable.  See, e.g., In re Jolly, 80 USPQ 504, 504-05 (CCPA 1949) (holding that dependent claims of indefinite claims are thusly indefinite), and Ex parte Kristensen, 10 USPQ2d 1701, 1702-04 (BPAI 1989) (same); 35 USC 112(d)/4th par.
Regarding claim 1, note that a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). Here, claim 1 recites the broad recitation that R3 is a C2-C4 chain; the claim also recites that the absorbent’s “single diamine compound includes… [three compounds, within all of which] R3 is -CH2-CH2-,” which is the narrower statement of the range/limitation. Claim 1 is rejected for indefiniteness under 35 U.S.C. 112(b)/2nd par. because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Notwithstanding the foregoing, interpretation (a) has been applied via the broadest reasonable interpretation standard.  MPEP 2111.
Claim 1 is further rejected under 35 U.S.C. 112(b)/2nd par. because the phrase "the single diamine compound includes" renders the claim indefinite since it is unclear whether the limitations following the phrase (i.e. the specifically-recited diamines) are i) a required part of See MPEP § 2173.05(d).  Note: interpretation ii) has been applied via the broadest reasonable interpretation standard.  MPEP 2111.
Claim 1 is further rejected under 35 U.S.C. 112(b)/2nd par. because while the claim appears to be in Markush-type formatting (“the single diamine compound includes”), it employs claim language incompatible with accepted Markush language.  See MPEP 2173.05(h) I.  Applicant is advised to utilize proper alternative language, namely wherein the Markush lists are immediately preceded by "is selected from the group consisting of" (or the like) and wherein the final member therein is preceded by "and[.]"  This inconsistency with accepted Markush practice renders the claim indefinite and rejected as such under 35 U.S.C. 112(b)/2nd par.
Claim 1 is further rejected for indefiniteness under 35 U.S.C. 112(b)/2nd par. because its “the chemical reaction tail gas,” “the combustion flue gas,” “the natural gas mixture,” and “the combination thereof” recitations lack sufficient antecedent bases.

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In considering the obviousness rejections below, the applicant should note that the person having ordinary skill in the art at the time of the effective filing date of the claimed invention has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in the application reasonably reflect this level of skill.
Claims 1 and 3-6 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by the 2015 ChemService SDS for N,N-diethylethylenediamine (“ChemService”), or, in the alternative, under 35 U.S.C. 103 as being unpatentable over the same.1  Regarding claim 1, ChemService discloses 100% (i.e. pure, anhydrous) N,N-diethylethylenediamine (“DEEDA”).  See ChemService at, e.g., pp. 1-2.  Since ChemService anticipates claim 1’s structural limitations, the mere property recitation “wherein the phase change absorbent…” is reasonably expected to necessarily be present.  In re Best; MPEP 2112.01.  Atlas Powder Co.; MPEP 2112.  MPEP 2112.01 II, citing In re Spada.  Additionally and/or alternatively, since ChemService’s DEEDA anticipates claim 1’s structural limitations, one of ordinary skill in the art would have considered the claimed property to have been prima facie obvious before the effective filing date of the claimed invention.  This conclusion of obviousness is buttressed by the Federal Circuit’s holding that “[w]hen a chemical composition is claimed, a prima facie case of obviousness under Section 103 may be established by [the prior art’s teaching of] a 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
similar composition, the presumption See, e.g., In re Soni, 54 F.3d 746, 34 USPQ2d 1684, 1687 (Fed. Cir. 1995) (internal citations omitted); Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985); MPEP 2112.01 I-II; MPEP 2144.09 I, citing In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).
Regarding claims 3-4 and 6, these claims are regarded as only reciting mere properties of claim 1’s composition and are thus necessarily present since ChemService’s 100% DEEDA anticipates claim 1’s structural limitations.  In re Best; MPEP 2112.01.  Atlas Powder Co.; MPEP 2112.  MPEP 2112.01 II, citing In re Spada.  Additionally and/or alternatively, since ChemService’s DEEDA anticipates claim 1’s structural limitations, one of ordinary skill in the art would have considered the claimed properties to have been prima facie obvious before the effective filing date of the claimed invention.  In re Soni; Titanium Metals; MPEP 2112.01 I-II; MPEP 2144.09 I, citing In re Payne.
Regarding claim 5, ChemService’s 100% DEEDA is, by definition, anhydrous.  See ChemService at, e.g., par. 530.  The claim’s remaining recitations, regarding being an absorbent, and “no excess liquid… energy consumption”, are regarded as mere properties and are thus necessarily present since ChemService’s 100% DEEDA anticipates claim 1’s structural limitations.  In re Best; MPEP 2112.01.  Atlas Powder Co.; MPEP 2112.  MPEP 2112.01 II, citing In re Spada.  Additionally and/or alternatively, since ChemService’s DEEDA anticipates claim 1’s structural limitations, one of ordinary skill in the art would have considered the claimed properties to have been prima facie obvious before the effective filing date of the claimed invention.  In re Soni; Titanium Metals; MPEP 2112.01 I-II; MPEP 2144.09 I, citing In re Payne.
Conclusion
see below, should applicant desire to engage in after-final practice, applicant's attention is directed to the existence of the After-Final Consideration Pilot (“AFCP”) 2.0 program, which "allows additional flexibility for applicants and examiners to work together and provides even greater opportunity for communication…”  See http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20 for AFCP 2.0 information and requirements.  The AFCP 2.0 program is currently set to run through 9/30/2022.
Applicant's amendment necessitated the/any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161.  Examiner can normally be reached on M-F 8:30-5:00 (Central). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Keith Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ Dec. 30, 2021
Primary Examiner
Art Unit 1736




    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Rejections under 35 U.S.C. 102 and 103 (i.e. 102/103) are appropriate when a prior art product appears to be identical to a claimed product, save for the fact that the prior art is silent as to an inherent characteristic/property.  See MPEP 2112 III.